ExaNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Arguments
The Applicant alleges:
Neither Brosche nor Chen generate an offset signal (emphasis added). Moreover, Chen teaches to use a DDS to generate a transmit frequency instead of an offset signal. Thus, the combination of Brosche and Chen does not produce a unit with an offset signal. Remarks, p. 7.

  Examiner respectfully disagrees. The Applicant does not specify from what is the offset. It can be any offset. Examiner interpreted it to be any output signal from synthesizer which may or may not have shift from input or from 0.
Applicant further alleges:
Moreover, Brosche does not teach to "produce thereby a digitised output with minimum quantizing noise" since Brosche does not teach that "the synchronism and the relationship between clock signal f, used by both the DDS 220 and the digitiser 270 means that quantizing noise is eliminated" (page 7, lines 3 - 9 and in the discussion of Fig. 2 (page 7, lines 10 - 19) showing minimum quantizing noise). 

Id.  Examiner respectfully disagrees. “To produce thereby a digitised output with minimum quantizing noise” represents an intended use and does not have patentable weight. Moreover, Brosche teaches digitizing the signal with an ADC in [0228] to obtain digitized output signal.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specification filed on 10/18/2018 does not contain written description regarding “synthesiser offset signal” and therefore the amended claim introduces the new subject matter. It is important to note that the term “offset signal” is not defined in the spec and also creates 112(b) indefiniteness issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
According to the Examiner broadest reasonable interpretation the “synthesiser  offset signal” is the any output signal from synthesizer which may or may not have shift from input or from 0.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (EP 2293097) and further in view of Chen (CN 105093227).

As per Claim 1, Brosche teaches a radar system configured for detecting profiles of objects within an environment (Fig. 1, 9 and 10; 900 “UWB System”; Par 0223), the radar system comprising: 
a master clock signal generator configured to generate a master clock signal having a frequency f (Fig. 9: 208 “Quarzfrequenz”; Par. 0224);
 a sampling frequency generator configured to use the master clock signal to generate a sampling frequency output signal having a frequency fS=f/m , where m is an integer (Par. 0226); 
a transmission signal generator configured to use the master clock signal to generate a transmission signal RFout for transmission at a frequency f0 = pf where p is an integer (Fig. 9: “PLL1”; Par. 0104); 
an LO signal generator producing an output f0+[n.fS + (fS/4)] (Fig. 9: “PLL 2”; Par. 0104);
a down-converter comprising a passive double balanced mixer configured to mix the up-converter output f0 + [n.fS + (fS/4)] with a received signal RFin, where RFin comprises the transmission signal RFout as reflected by the environment, and thereby to restore n.fS + (fS/4) + as a down-converter output (Fig. 9: M2 “Mischer”; Par. 0226); 
S to (intended use does not have patentable weight)produce thereby a digitised output (Fig. 9 and 10: 901 “ADC/Modulator”; Par. 0228) with minimum quantizing noise (intended use); 
a processor configured to receive the digitised output and provide it to radar data interpretation software for translating the output into an indication of profiles of objects in the environment (Fig. 9: 216 “Mikrokontroller”;  Par. 0109).
 But Brosche does not teach a direct digital synthesiser configured to receive the sampling frequency output signal to produce a synthesiser offset signal defined by n.fs +(fS/4), where n is an integer; and
an up-converter comprising a quadrature mixer, single-side mixer or complex mixer configured to receive the transmission signal RFout, and mix it with the synthesiser offset signal to produce an up-converter output f0+[n.fS + (fS/4)].
However, Chen also deals with heterodyne receivers in a radar system and teaches a direct digital synthesiser configured to receive the sampling frequency output signal to produce a synthesiser output signal defined by n.fs +(fS/4), where n is an integer (Fig. 3, item 2 “frequency synthesizer” generating the IF signal); and
an up-converter comprising a quadrature mixer, single-side mixer or complex mixer configured to receive the transmission signal RFout, and mix it with the synthesiser output signal to produce an up-converter output f0+[n.fS + (fS/4)] (in Fig. 3 the combination of a 2  “frequency synthesizer” generating the IF signal, of an item 4 “directional coupler” branching the transmission signal and of an item 9 “first frequency mixer” corresponding to the up-converter; in translation: Page 4; from “Embodiment One” until “Step 1”).


As per Claim 2, Brosche/Chen teaches the radar system of claim 1 further comprising: a first directional antenna configured to transmit the transmission signal RFout, into the environment (Brosche: Par. 0047).

As per Claim 3, Brosche/Chen teaches the radar system of claim 1 further comprising: a second directional antenna configured to receive the received signal RFin corresponding to the transmission signal RFout, as reflected by the environment (Brosche: Par. 0047).

As per Claim 9, Brosche/Chen teaches the radar system of claim I but does not teach that the master clock signal frequency J is 10 MHz.
At the time of the invention, it would have been obvious for one of ordinary skill in the art to try to use the master clock signal frequency J of 10 MHz to obtain the required properties of the signal and circuit.

As per Claim 10, Brosche/Chen teaches the radar system of claim I but does not teach that the integer m is 25.


As per Claim 11, Brosche/Chen teaches the radar system of claim 1 but does not teach that the sampling frequency is 400 kHz.
At the time of the invention, it would have been obvious for one of ordinary skill in the art to try to use sampling frequency to be 400 kHz to obtain the required properties of the signal and circuit.

As per Claim 12, Brosche/Chen teaches the radar system of claim I wherein the integer n is one of the following: 0, 1, 2, 3, or 4 (Par: 0226: n=4).

As per Claim 13, Brosche/Chen teaches the radar system of claim I but does not teach that n.fS+fS/4 is one of the following: 100 kHz, 500 klHz, 900 kHz, 1,300 kHz or 1,700 kl-Iz.
At the time of the invention, it would have been obvious for one of ordinary skill in the art to try to use n.fS+fS/4 is one of the following: 100 kHz, 500 kHz, 900 kHz, 1,300 kHz or 1,700 kHz, to obtain the required properties of the signal and circuit.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (EP 2293097) and further in view of Chen (CN 105093227) and Asad (US 5003312).

As per Claim 4, Brosche /Chen teaches the radar system of claim I, but does not teach further comprising a digital printed circuit board (PCB) and an analogue PCB, wherein:

the master clock signal generator; 
the sampling frequency generator; and 
the processor configured to receive the digitised output; and
 the analogue PCB comprises some or all of: 
the transmission channel signal generator; 
the direct digital synthesiser; the up-converter; 
the down-converter; and the digitiser.

However, Asad teaches further comprising a digital printed circuit board (PCB) and an analogue PCB, wherein:
 the digital PCB comprises some or all of: 
the master clock signal generator; 
the sampling frequency generator; and 
the processor configured to receive the digitised output; and
 the analogue PCB comprises some or all of: 
the transmission channel signal generator; 
the direct digital synthesiser; the up-converter; 
the down-converter; and the digitizer (Fig.2- 3, Col. 5, lines 13-17).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brosche/Chen with the property of the teachings of Asad to provide small and light, reliable, and versatile velocity deception apparatus (Asad: Col. 1, Lines 32-35).

As per Claim 5, Brosche/Chen teaches the radar system of claim 4 but does not teach that the digital PCB comprises a serial programmable interface by which data is transferred between the digital PCB and the analogue PCB and between the analogue PCB and the digital PCB.
 However, Asad teaches that the digital PCB comprises a serial programmable interface by which data is transferred between the digital PCB and the analogue PCB and between the analogue PCB and the digital PCB (Fig. 2-3, Col. 5, lines 13-28).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brosche/Chen with the property of the teachings of Asad to provide small and light, reliable, and versatile velocity deception apparatus (Asad: Col. 1, Lines 32-35).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (EP 2293097) and further in view of Chen (CN 105093227), Asad (US 5003312) and Hager (WO 0196901).

As per Claim 6, Brosche/Chen/Asad teaches the radar system of claim 5, but does not teach that the digital PCB comprises an automatic gain controller configured to provide an automatic gain control signal to the transmission signal generator.
 However, Hager teaches that the digital PCB comprises an automatic gain controller configured to provide an automatic gain control signal to the transmission signal generator (Fig. 1 and 2: 36 “transmit power interrogator/driver”; page 3, Lines 1-2).


As per Claim 7, Brosche/Chen/Asad/Hager teaches the radar system of claim 6 but does not teach that the automatic gain control signal is output to the transmission signal generator via the serial programmable interface.
 However, Hager teaches that the automatic gain control signal is output to the transmission signal generator via the serial programmable interface (Fig. 1 and 2: 36 “transmit power interrogator/driver”; page 3, Lines 1-2. When integrating gain control of the transmission signal on circuit boards, the control signals would be transmitted via the interconnecting bus).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brosche/Chen/Asad/Hager with the property of the teachings of Hager to digitize all control and signal processing functions, such that the system could be reduced to a single digital signal processor chip and couple of radio frequency hybrid circuits (Hager “Background Of The Invention” Lines12-15).

As per Claim 8, Brosche/Chen/Asad teaches the radar system of claim 4, but does not teach that the digital PCB comprises an input gain controller configured to provide a gain control signal to the radio frequency receiver of the analogue PCB.

At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brosche/Chen/Asad with the property of the teachings of Hager to digitize all control and signal processing functions, such that the system could be reduced to a single digital signal processor chip and couple of radio frequency hybrid circuits (Hager “Background Of The Invention” Lines12-15).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (EP 2293097) and further in view of Chen (CN 105093227) and Conway (EP 3021178).

As per Claim 14, Brosche/Chen does not teaches a work tool, such as a digging bucket, for a machine, the work tool comprising the radar system of claim 1.
 However, Conway teaches a work tool, such as a digging bucket, for a machine, the work tool comprising the radar system of claim 1 (Abstract and Fig. 20).
 At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brosche/Chen with the property of the teachings of Conway to provide a system using a radar apparatus for assisting a user of a machine (Conway: Par. 0005).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648